Opinion issued August 27, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00692-CV
                           ———————————
    IN RE MOTHER DOE AND FATHER DOE, INDIVIDUALLY AND AS
         NEXT FRIENDS OF JOHN DOE AND JANE DOE, Relators



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relators, Mother Doe and Father Doe, Individually and as Next Friends of

John Doe and Jane Doe, have filed a petition for writ of mandamus, arguing that

the trial court1 abused its discretion when it granted the real party in interest’s

Motion to Strike Adult Plaintiffs’ Use of Pseudonyms.



1
      The respondent is the Honorable Theresa Chang of the County Civil Court at Law
      No. 2 of Harris County. The underlying suit is Mother Doe and Father Doe,
      We deny the petition for writ of mandamus. We further deny the real party

in interest’s motion for sanctions.

                                      PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




      Individually and as Next Friends of John Doe and Jane Doe v. Beth Yeshurun Day
      School, No. 1045092 (County Civil Court at Law No. 2., Tex.).
                                          2